DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the controllable cooling" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meews (CA 3051838 A1).
In re claim 1, with reference to pages 8-9 and Figure 1, Meews discloses cultivating a crop, in particular in an at least substantially daylight-free environment, said environment comprising an at least substantially fully conditioned cultivation space, an air inlet and an air outlet for directing an at least substantially laminar airflow through said cultivation space, and comprising an array of an array of artificial light sources in a direction between said air inlet and said air outlet, wherein the crop is exposed in said at least substantially fully conditioned cultivation space to actinic artificial light, particularly comprising photosynthetically active radiation (PAR), emitted by an artificial light source from said array of artificial light sources present in the cultivation space, characterized in that an at least substantially laminar air flow is directed through said cultivation space in said direction from said air inlet to said air outlet, in that during a cultivation cycle a power output of the artificial light sources is adapted to an energy absorption of a part of the crop illuminated thereby such that the crop is subject to a mutually at least substantially equal vapor deficit near to each artificial light source of said array of artificial light sources.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polivka (DE 102016222326 translation) in view of Meews (CA 3051838 A1).
In re claim 2 Meews does not disclose an atmosphere of the cultivation space is subjected to an air treatment wherein a temperature of the air is maintained above a dew point thereof.
However with reference to [0115-0117] and [0111], Polivka discloses an atmosphere of the cultivation space is subjected to an air treatment wherein a temperature of the air is maintained above a dew point thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the system of Meews to include a desired dew point and temperature as taught by Polivka in order to provide an optimum growing environment for the desired growing outcome, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 3, Meews does not disclose a power output of the at least one artificial light source is adapted to an evaporation and an energy absorption of a part of the crop located thereunder.
However with reference to [0033] and [0078], Polivka discloses a power output of the at least one artificial light source is adapted to an evaporation and an energy absorption of a part of the crop located thereunder.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the system of Meews to have chosen a desired evaporation and energy absorption as taught by Polivka in order to provide an optimum growing environment for the desired growing outcome, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claims 4 and 14, Meews does not disclose the at least one artificial light source is provided with a controllable cooling, a cooling capacity of which is adapted to a resultant of the power output of the artificial light source and the energy absorption of the crop.
However with reference to [0115-0117], Polivka discloses the at least one artificial light source is provided with a controllable cooling, a cooling capacity of which is adapted to a resultant of the power output of the artificial light source and the energy absorption of the crop.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the system of Meews to have a controllable cooling, a cooling capacity of which is adapted to a resultant of the power output of the artificial light source and the energy absorption of the crop as taught by Polivka in order to provide an optimum growing environment for the desired growing outcome, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claims 5 and 15, Meews does not disclose the controllable cooling comprises a liquid cooling, which liquid cooling is realized by a forced circulation of a cooling medium in heat-exchanging contact with the artificial light sources.
However with reference to [0030], Polivka discloses the controllable cooling comprises a liquid cooling, which liquid cooling is realized by a forced circulation of a cooling medium in heat-exchanging contact with the artificial light sources.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the system of Meews to have a liquid cooling as taught by Polivka in order to provide a cooling system sufficient to cool the environment and provide optimum growing conditions.
In re claims 6, 16, and 17, with reference to Figure 1, Meews discloses the light sources are inherently accommodated in fittings in a group with a number of adjacent fittings placed in a direction transversely of the laminar airflow. The Applicant is reminded that limitations that are presented as optional are not positively claimed and therefore are not required. 
In re claim 7 as best understood, with reference to Figure 1, Meews inherently discloses air cooling is realized by a laminar airflow in heat-exchanging contact with the artificial light source.
In re claim 8, with reference to Figure 1, Meews discloses the light sources are inherently accommodated in fittings. The Applicant is reminded that limitations that are presented as optional are not positively claimed and therefore are not required. 
In re claim 9, with reference to [0115-0117], Polivka discloses the at least one artificial light source is provided with a controllable cooling.
It would have been obvious to one of ordinary skill in the art at the effective filing date to have combined the laminar flow and the light cooling as taught by Meews and Polivka to result in an inherent flow from fitting to fitting resulting in a constant vapor deficit to create an optimum growing environment.
In re claim 11, Meews in view of Polivka disclose the claimed invention as described above except for the vapor deficit is set and maintained at a level of between about 0.5 and 6 grams of water per kilogram of air. 
However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have set and maintained the vapor deficit at any known, suitable vapor deficit for desired conditions, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claims 12 and 19, Meews in view of Polivka disclose the claimed invention as described above except for the flow velocity being between 15 and 100 cm/s or about 15-100 cm/s over the crop. 
However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have set and maintained the flow velocity at any known, suitable flow velocity for desired conditions, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 13, Meews in view of Polivka disclose the claimed invention as described above except for the fittings being cooled in order to impose an increasing ambient temperature and to maintain an associated temperature gradient. 
However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have imposed an increasing ambient temperature and to maintain an associated temperature gradient for desired conditions, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 18, Meews as modified by Polivka disclose the claimed invention except for the cooling device being a cold battery having a condensation collector. However the Examiner takes Official Notice that a cold battery and condensation collector are old and well-known in the art for cooling. It would have been an obvious substitution of functional equivalent to substitute the cooling device of Polivka with a cold battery having a condensation collector, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644